Per Curiam.

The respondent was appointed the committee of an incompetent veteran. He, thereafter, betrayed his trust and dealt dishonestly with the funds of his ward. Veterans who are wards of the court are entitled to look to the court for protection. In most instances, they have no other protection. The court is in duty bound to protect such wards, and to see to it that they are not preyed upon by the unscrupulous.
By his misconduct, the respondent has demonstrated that he is unworthy to remain a member of the legal profession and, accordingly, he should be disbarred.
Glennon, Dore, Cohn and Van Voorhis, JJ., concur.
Respondent disbarred.